UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6113



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARTHUR EDWARD WILLIAMSON, JR.,

                Defendant - Appellant.


                            No. 08-6291



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARTHUR EDWARD WILLIAMSON, JR.,

                Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (3:06-cv-02363-HMH; CR-76-19)


Submitted:   May 22, 2008                  Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated cases, Arthur Edward Williamson,

Jr., appeals the district court’s orders denying his Federal Rules

of Civil Procedure 60(b) motion and his motion requesting court

records furnished without costs for appellate review.    We dismiss

the appeal of his Rule 60(b) motion for lack of jurisdiction

because his notice of appeal was not timely filed.   With respect to

Williamson’s appeal of his motion requesting court records, we have

reviewed the record and find no reversible error.    Accordingly, we

deny leave to proceed in forma pauperis and dismiss for the reasons

stated by the district court.    United States v. Williamson, Nos.

3:06-cv-02363-HMH; CR-76-19 (D.S.C. Aug. 8, 2007; Feb. 5, 2008).

Williamson’s motion for certificate of appealability is denied as

unnecessary.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 3 -